        2:19-cv-02035-CSB-EIL # 1             Page 1 of 13                                           E-FILED
                                                                   Tuesday, 12 February, 2019 11:01:50 AM
                                                                              Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

DAVONTE D. WRIGHT, JORDAN BOYER,                     )
MARSHERRIE FRANKLIN, on her own behalf               )
and on behalf of her minor child, U.F.,              )
                                                     )
                                Plaintiffs,          )
                                                     )
               v.                                    )       Case No. 19-cv-2035
                                                     )
CITY OF CHAMPAIGN POLICE OFFICER                     )       JURY TRIAL DEMANDED
TYLER DARLING (#774), individually,                  )
THE CITY OF CHAMPAIGN, ILLINOIS,                     )
a municipal corporation,                             )
                                                     )
                                Defendants.          )

                                      COMPLAINT AT LAW

       NOW COME Plaintiffs, Davonte D. Wright (“Mr. Wright”), Jordan Boyer (“Mr.

Boyer”), Marsherrie Franklin (“Ms. Franklin”), on her own behalf and on behalf of her minor

child, U.F. (collectively “Plaintiffs”), by and through their attorneys, NATHAN & KAMIONSKI

LLP, and complaining of the Defendants, Champaign Police Officer Tyler Darling (#774)

(“Defendant Darling”) and the City of Champaign, Illinois, (“Champaign”), state as follows:

                                         INTRODUCTION

1.     This is an action for civil damages brought pursuant to 42 U.S.C. § 1983 to redress the

deprivation under color of law of Plaintiffs’ rights as secured by the United States Constitution.

2.     On October 7, 2018, 24-year-old Davonte Wright was senselessly beaten in Jordan

Boyer’s and Marsherrie Franklin’s residence by Defendant Officer Tyler Darling for allegedly

driving without registration.

3.     Without a warrant or exigent circumstances, Defendant Darling illegally broke into the

home of Mr. Boyer, Ms. Franklin, and Jane Doe, grabbed Mr. Wright, slammed him up against
           2:19-cv-02035-CSB-EIL # 1           Page 2 of 13



multiple walls and surrounding furniture, and tackled him to the ground. Three children ranging

from the ages of seven to eight years old, including Jane Doe, witnessed this intrusion and

subsequent beating.

4.         This picture shows Mr. Wright’s facial injuries shortly after the beating:




5.         Defendant Darling then maliciously caused Plaintiff to be charged with resisting a peace

officer.

                                    JURISDICTION AND VENUE

6.         This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343.

Plaintiff further invokes the supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367

to hear and decide claims arising out of state law.

7.         Venue is proper under 28 U.S.C. § 1391(b). On information and belief, all parties reside

in this judicial district, and the events giving rise to the claims asserted herein all occurred within

this district.




                                                    2
        2:19-cv-02035-CSB-EIL # 1           Page 3 of 13



                                            PARTIES

8.     At all times relevant hereto, Plaintiffs Davonte Wright, Jordan Boyer, Marsherrie

Franklin, and Jane Doe were and are residents of the State of Illinois and citizens of the United

States of America.

9.     Jane Doe is a minor and is therefore bringing suit under an anonymous name and together

with her parents, Mr. Boyer and Ms. Franklin.

10.    At all times relevant hereto, Defendant Tyler Darling, is a resident of the State of Illinois

and a citizen of the United States, acting under color of law in his capacity as a law enforcement

officer employed by the Champaign Police Department (hereinafter “Champaign PD”).

11.    Defendant City of Champaign, Illinois is an Illinois municipal corporation and is the legal

entity responsible for itself and the Champaign PD. Champaign is also the employer of

Defendant Darling and is a proper entity to be sued under 42 U.S.C. § 1983.

                            FACTS COMMON TO ALL COUNTS

12.    On or about October 7, 2018 at approximately 1:30 pm, Davonte Wright was driving his

2002 gold Chevrolet Impala to his friend Jordan Boyer’s house located at 1019 Northwood Street

in Champaign. Once Mr. Wright arrived at Mr. Boyer’s house, he parked his car in the driveway

of the residence, exited his vehicle and then proceeded to enter the house with Mr. Boyer’s

permission.

13.    After observing Mr. Wright pull into the driveway and park his car, Defendant Darling

pulled into the driveway behind Mr. Wright’s vehicle.

14.    Defendant Darling immediately exited his marked squad car and yelled at Mr. Wright to

get back in his car. Mr. Wright continued into the house and attempted to close the door.




                                                 3
        2:19-cv-02035-CSB-EIL # 1           Page 4 of 13



15.     Defendant Darling then ran toward the front door and shoved the door open, rushing his

way into the house. Defendant Darling entered Mr. Boyer’s home without a warrant, consent by

any occupant, or any exigent circumstances.

16.     Without any justification or provocation, Defendant Darling grabbed Mr. Wright and

struck him in the face. Defendant Darling then grabbed Mr. Wright’s arms and pushed him into a

wall.

17.     As a result of pushing Mr. Wright with so much force, Defendant Darling and Mr. Wright

stumbled over various pieces of furniture in the room and Defendant Darling’s body worn

camera fell off of him.

18.     Defendant Darling then tackled Mr. Wright to the ground and handcuffed his hands

behind his back.

19.     Due to this unprovoked attack, Mr. Wright had blood pouring from his face. As a result,

his blood was found on the walls and furniture of the residence of Mr. Boyer, Ms. Franklin, and

Jane Doe.

20.     At the time that Defendant Darling broke into the home described above, he had no

probable cause or reasonable suspicoun that a crime was being committed. In fact, he merely

suspected that Mr. Wright had been driving without valid vehicle registration.

21.     Throughout the attack by Defendant Darling, Mr. Wright did not resist or obstruct

Defendant Darling.

22.     As a result of this attack, Mr. Wright suffered serious injuries to his face and body,

including a facial laceration above his right eye and lower back pain.

23.     When asked what forced he used against Mr. Wright, Defendant Darling was captured on

his body worn camera stating, “Really, I just kind of pushed him up against the wall in there and




                                                  4
        2:19-cv-02035-CSB-EIL # 1            Page 5 of 13



got him on the ground.” Then when asked if Mr. Wright fought him at all, Defendant Darling

unequivocally said, “No.”

24.     Mr. Wright was arrested without probable cause and falsely charged with

resisting/obstructing a peace officer.

25.     Defendant Darling fabricated his police report regarding Mr. Wright, falsely claiming Mr.

Wright was resisting.

26.     All of the above-descried acts were done by Defendant Darling intentionally and/or

recklessly in disregard for Mr. Wright’s federally protected rights and were done pursuant to the

preexisting widespread custom and practice of Champaign of failing to properly train and

supervise its police officers.

27.     With deliberate indifference to the rights of citizens to be free from excessive force by

police, Champaign has ongoingly tolerated and even encouraged a dangerous environment of

police brutality.

28.     It is commonplace within Champaign for its police officers to arrest members of the

public without probable cause and then to falsely charge those individuals with no other crime

besides a trumped-up charge of resisting/obstructing a peace officer.

29.     It is also the longstanding practice of Champaign to permit its police officers to use

excessive force against unarmed individuals when such use is unnecessary and unjustified.

30.     Champaign has consistently (1) failed to supervise and conduct sufficient training with

respect to the constitutional limitations on the use of force; (2) failed to adequately punish

officers who have committed excessive force; (3) tolerated the use of excessive force against its

citizens; and (4) encouraged collusive statements by involved officers in excessive force

incidents.




                                                  5
        2:19-cv-02035-CSB-EIL # 1             Page 6 of 13



31.     As a direct and proximate result of the wrongful conduct of Defendant Darling and

Champaign, Mr. Wright has been seriously injured and Mr. Boyer and Ms. Franklin experienced

an illegal intrusion into their home. Notwithstanding his physical injuries, Mr. Wright also

continues to suffer ongoing emotional distress, including anxiety, stress, and trouble sleeping in

fear of another attack by law enforcement for something as small as a traffic violation. In

addition, Mr. Boyer, Ms. Franklin and Jane Doe have suffered extreme and severe emotion

distress as a result of Defendant Darling’s violation of their home and beating of Mr. Wright in

front of them.

                                           COUNT I
                               42 U.S.C. § 1983: Excessive Force
                         (Mr. Wright Against Defendant Tyler Darling)

32.     Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

33.     As stated more fully above, Defendant Darling’s actions of punching, pushing, and

tackling Mr. Wright constituted excessive force.

34.     The misconduct described above was objectively unreasonable in light of the facts and

circumstances confronting Defendant Darling and was undertaken intentionally and deliberately

for the purpose of harming Mr. Wright.

35.     Defendant Darling acted under color of state law in his capacity as a Champaign police

officer and his actions were conducted within the scope of his employment.

36.     Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another

person of his federal constitutional rights is liable to the injured party.

37.     Mr. Wright had a clearly established constitutional right under the Fourth and Fourteenth

Amendments to be free from excessive force by law enforcement.




                                                   6
          2:19-cv-02035-CSB-EIL # 1           Page 7 of 13



38.       Any reasonable officer knew or should have known of these rights at the time of the

conduct complained of as they were clearly established at that time.

39.       The actions of Defendant Darling constituted unreasonable and unjustifiable excessive

force against Mr. Wright, thus violating his rights under the Fourth and Fourteenth Amendments

to the United States Constitution and 42 U.S.C. § 1983.

40.       As a result of the excessive force used by Defendant Darling, Mr. Wright suffered

physical and emotional injuries, and other damages in violation of 42 U.S.C. § 1983.

                                          COUNT II
                                 42 U.S.C. § 1983: False Arrest
                          (Mr. Wright Against Defendant Tyler Darling)

41.       Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

42.       Defendant Darling arrested Mr. Wright on or about October 7, 2018.

43.       At the time of the arrest, there was no probable cause to support the belief that Mr.

Wright was in the commission of or had committed a crime or violation of any law that required

his arrest. Operating a motor vehicle without valid registration in Illinois would result in at most

a fine.

44.       Defendant Darling acted under color of state law in his capacity as a Champaign police

officer and his actions were conducted within the scope of his employment.

45.       Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another

person of his federal constitutional rights is liable to the injured party.

46.       Mr. Wright had a clearly established constitutional right under the Fourth and Fourteenth

Amendments to be free from unreasonable seizures by law enforcement.

47.       Any reasonable officer knew or should have known of these rights at the time of the

conduct complained of as they were clearly established at that time.




                                                   7
        2:19-cv-02035-CSB-EIL # 1          Page 8 of 13



48.    Defendant Darling’s actions constitute a deliberate and malicious deprivation of Mr.

Wright’s constitutional guarantee to be free from unreasonable seizures, thus violating Mr.

Wright’s rights under the Fourth and Fourteenth Amendments to the United States Constitution

and 42 U.S.C. § 1983.

49.    As a result of Defendant Darling’s misconduct described above, Mr. Wright suffered

physical and emotional injuries, and other damages in violation of 42 U.S.C. § 1983.

                                       COUNT III
                             42 U.S.C. § 1983: Illegal Entry
           (Mr. Boyer, Ms. Franklin, and U.F. Against Defendant Tyler Darling)

50.   Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

51.   Defendant Darling did not have a search warrant or probable cause that would allow him

to enter Mr. Boyer’s and Ms. Franklin’s home.

52.   Defendant Darling violated Mr. Boyer’s and Ms. Franklin’s rights protected by the Fourth

Amendment of the United States Constitution when he unlawfully entered their home with

probable cause, a warrant, consent, or exigent circumstances.

53.   Defendant Darling’s misconduct in shoving his way into Mr. Boyer’s and Ms. Franklin’s

home was undertaken intentionally, with malice and reckless indifference to the rights of Mr.

Boyer and Ms. Franklin.

54.   The aforementioned actions of Defendant Darling were the direct and proximate cause of

the violation of Mr. Boyer’s and Ms. Franklin’s rights under the Fourth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. § 1983.

55.   As a result of the above-described misconduct, Mr. Boyer and Ms. Franklin suffered

damage to their property as well as emotional stress and anguish.

                                        COUNT IV
              42 U.S.C. § 1983: Fabrication of Evidence & Unlawful Detention



                                                8
         2:19-cv-02035-CSB-EIL # 1            Page 9 of 13



                         (Mr. Wright Against Defendant Tyler Darling)

56.     Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

57.     Defendant Darling deprived Mr. Wright of his clearly established right to due process of

law and a fair trial.

58.     In the manner more fully described above, Defendant Darling deliberately fabricated his

police report in order to justify the false arrest of and excessive force used against Mr. Wright.

59.     Defendant Darling stated on camera that he pushed Plaintiff against a wall. However,

Defendant Darling falsely reported in his report that Mr. Wright’s facial injury came from being

“hit by a door.”

60.     Defendant Darling stated on camera that Mr. Wright did not use any force against him,

yet he falsely reported that Mr. Wright resisted.

61.     Defendant Darling acted under color of state law in his capacity as a Champaign police

officer and his actions were conducted within the scope of his employment.

62.     Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another

person of his federal constitutional rights is liable to the injured party.

63.     Mr. Wright had a clearly established constitutional right under the Fourth and Fourteenth

Amendments to be free from unreasonable seizures by law enforcement.

64.     Any reasonable officer knew or should have known of these rights at the time of the

conduct complained of as they were clearly established at that time.

65.     As a direct and proximate result of the actions taken by Defendant Darling, Mr. Wright’s

constitutional rights were violated, he was detained without probable cause, and he suffered

physical damages as well as emotional distress.




                                                    9
        2:19-cv-02035-CSB-EIL # 1           Page 10 of 13



66.    The misconduct described above was taken with malice, willfulness, and/or reckless

disregard for the rights of Mr. Wright.

                                            COUNT V
                          Intentional Infliction of Emotional Distress
                        (All Plaintiffs Against Defendant Tyler Darling)

67.    Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

68.    Defendant Darling’s actions of punching, pushing, and tackling an unarmed person over

the lack of vehicle registration were extreme and outrageous.

69.    Defendant Darling’s actions of shoving his way into an unknown residence without a

warrant or probable cause, while children were present in the home, to issue a citation for driving

without registration was extreme and outrageous.

70.    Defendant Darling engaged in the extreme and outrageous conduct with wanton and

reckless disregard of the probability of causing Plaintiffs to suffer severe emotional distress.

71.    As a direct and proximate result of Defendant Darling’s extreme and outrageous conduct,

Plaintiffs suffered mental anguish and extreme emotional distress.

                                           COUNT VI
                                     Municipal Policy Claim
                     (All Plaintiffs Against Defendant City of Champaign)

72.    Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

73.    Champaign is responsible for the creation and adoption of rules and regulations for the

governance of the City of Champaign and the Champaign Police Department.

74.    Champaign retains policy makers who train and supervise Champaign police officers

regarding proper interactions with the public.




                                                 10
        2:19-cv-02035-CSB-EIL # 1           Page 11 of 13



75.     Champaign has developed and maintained a long-standing, department-wide practice of

failing to train and supervise its officers in a manner amounting to deliberate indifference to the

constitutional rights of Plaintiffs and other members of the public.

76.     The unconstitutional actions of Defendant Darling against Plaintiffs were taken pursuant

to Champaign’s practice of failing to adequately train and supervise its officers.

77.     Furthermore, these unlawful actions by Defendant Darling against Mr. Wright were taken

pursuant to a pattern by Champaign and its police officer to charge members of the public with

false charges of resisting/obstructing a peace officer in order to cover up the illegal practice of

arresting individuals without probable cause.

78.     Champaign’s failure to adequately train and supervise its officers was the moving force

in Defendant Darling’s actions complained of herein.

79.     Other members of the public have been subject to such misconduct at the hands of

Champaign and its police officers, including Corey Alton, Benjamin Mann, Kisica Seets, and

Precious Jackson. See Alton Corey v. City of Champaign, 18 C 2140; Benjamin Mann v. City of

Champaign, 14 C 2200; Kisica Seets v. Officer Matt Rush, 15 C 2154; Precious Jackson v. City

of Champaign, 16 C 2046.

80.     Champaign’s deliberate indifference to such practices proximately caused injuries to

Plaintiff.

                                          COUNT VII
                                      Respondeat Superior
                     (All Plaintiffs Against Defendant City of Champaign)

81.     Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

82.     At all relevant times hereto, Defendant Darling is or was an employee of Champaign.

83.     Champaign is liable for its employees’ actions under the doctrine of respondeat superior.




                                                 11
         2:19-cv-02035-CSB-EIL # 1          Page 12 of 13



84.     Defendant Darling was acting within the scope of his employment when he willfully and

wantonly committed the misconduct described above.

85.     Champaign is liable as principal for all torts committed by its agents.

                                           COUNT VIII
                                     Statutory Indemnification
                      (All Plaintiffs Against Defendant City of Champaign)

86.     Plaintiffs hereby incorporate all preceding paragraphs as though fully set forth herein.

87.     Champaign is the employer of Defendant Darling.

88.     Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

89.     Defendant Darling is or was an employee of Champaign, who acted under color of law

and within the scope of his employment in committing the misconduct described above.

        WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and

against Defendant Tyler Darling and the City of Champaign, and that they be granted

compensatory damages, and where applicable, punitive damages, as well as an award of costs

and attorneys’ fees, and such other relief this Court deems equitable and just.

                                         JURY DEMAND

        Plaintiffs hereby request a trial by a jury pursuant to Federal Rule of Civil Procedure

38(b) for all issues so triable.


Dated: February 12, 2019

                                                      Respectfully submitted,

                                                      /s/ Natalie Y. Adeeyo, Atty No. 6323542
                                                      Natalie Y. Adeeyo
                                                      Avi T. Kamionski



                                                 12
2:19-cv-02035-CSB-EIL # 1   Page 13 of 13



                                    Shneur Z. Nathan
                                    Nathan & Kamionski LLP
                                    33 West Monroe, Suite 1830
                                    Chicago, Illinois 60603
                                    (312) 612-1072
                                    nadeeyo@nklawllp.com




                               13
